MEMORANDUM OPINION
                                         No. 04-10-00626-CV

                       SOUTHLAND LLOYDS INSURANCE COMPANY,
                                     Appellant

                                                   v.

                                         Maria D. PERALES,
                                               Appellee

                     From the 365th Judicial District Court, Zavala County, Texas
                               Trial Court No. 06-05-11309-ZCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 10, 2011

REVERSED AND REMANDED

           The parties have filed a joint motion requesting that we reverse the judgment of the trial

court and remand the cause to the trial court for rendition of a take-nothing judgment

effectuating their settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B). They further request

that the cash deposit in lieu of supersedeas bond in the amount of $9,638.61 filed with the Zavala

County District Court by Southland Lloyds Insurance Company be released to Southland Lloyds
                                                                                     04-10-00626-CV


and that we issue the mandate instanter. The parties have agreed that each party shall bear its

own appellate court costs.

       The motion is granted. As agreed by the parties, without consideration of the merits, we

reverse the trial court’s judgment, and remand the cause to the trial court for rendition of a take-

nothing judgment. TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d); Caballero v. Heart of Tex. Pizza,

L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.). We order that the cash

deposit in lieu of supersedeas bond be released. Costs of the appeal are to be taxed against the

party incurring same. The Clerk of this court is directed to issue the mandate immediately upon

issuance of this opinion and judgment. See TEX. R. APP. P. 18.1(c).



                                                  PER CURIAM




                                                -2-